t c memo united_states tax_court sarkis n and baka s balabanian petitioners v commissioner of internal revenue respondent docket no filed date richard p slivka and charles d henson for petitioners virginia l hamilton for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a dollar_figure income_tax deficiency and a dollar_figure penalty under section for unless otherwise indicated section references are to the internal_revenue_code in effect for the period under consideration rule references are to this court's rules_of_practice and procedure petitioners' taxable_year the issue sec_2 presented for our consideration are whether respondent correctly reconstructed petitioners' income by use of the bank_deposits method and whether petitioners are liable for a penalty under sec_6662 findings of fact3 petitioners resided in boulder colorado at the time their petition was filed in this case sarkis balbanian petitioner a jeweler since beginning in owned and operated a retail jewelry business located in northglenn colorado petitioners used the cash_method_of_accounting for financial and tax reporting purposes petitioner met robert joseph joseph and about began manufacturing and or selling jewelry to joseph joseph operated a ponzi scheme under the name m l business machine co inc m l under the scheme joseph accepted currency from individuals and promised them an extraordinary rate of return on a monthly basis the scheme was operated by joseph’s paying investors monthly interest funded by the currency received from newer investors at some point joseph turned to check kiting to keep his ponzi scheme afloat petitioners conceded a third issue of whether their cost_of_goods_sold was overstated by dollar_figure for the parties’ stipulation of facts and attached exhibits are incorporated by this reference beginning in petitioners became involved in a complex and circuitous relationship with joseph petitioners’ involvement with joseph began with dollar_figure and increased to over dollar_figure by date the monthly interest_paid by joseph was either paid to petitioners or credited as an increase in their investment petitioners did not report any interest from these transactions on their federal_income_tax returns including the return m l also made payments totaling dollar_figure toward petitioners' purchase of a motor_vehicle also beginning sometime in petitioner became involved with joseph m l in a check exchanging arrangement that ultimately became part of a check kiting scheme m l had cash-flow problems and the goal of the scheme was to obtain some float in order to extend the time to pay commitments the kiting also made it appear that m l had more cash because of the inflation caused by the kiting activity under the arrangement m l would draw a check in favor of petitioner and petitioner in turn would draw several checks totaling approximately the same amount to m l for and m l's checks to petitioner exceeded petitioner's checks to m l as follows amount from m l amount to m l excess received by dollar_figure big_number dollar_figure big_number petitioner big_number big_number petitioners did not report for or income from the check exchanging arrangement also during date m l caused a dollar_figure check to be deposited in petitioners' santa barbara savings and loan account clara spake spake had been petitioners' tax_return_preparer for about years and she prepared their return she was aware of the check exchanges with m l and she kept track of them for a short time during spake advised petitioner that she did not know whether it was illegal but if petitioner came out ahead of m l in any year the difference would be income petitioner encouraged several others including spake to invest with joseph m l and he received a broker fee for new investors steered to m l petitioner's broker fee was paid_by means of increases to his m l investment m l filed for bankruptcy during date and petitioners in date filed a dollar_figure claim against the m l bankrupt estate spake performed the monthly bookkeeping and prepared petitioners' annual tax returns computing income on the basis of the jewelry store register receipts and undocumented information from petitioner petitioner in addition to selling jewelry through his store manufactured and sold custom jewelry numerous payments for custom jewelry received by petitioner were not run through the jewelry store register and instead were reported orally to spake without documentation subject_to verification spake recorded petitioners' business bank_deposits in a ledger but she did not verify or check the amount of the bank_deposits in relation to the amount of recorded sales during date m l's bankruptcy trustee filed a complaint against petitioners to recover any funds they held that may have belonged to the bankruptcy_estate petitioners were represented by kevin allen allen in the bankruptcy matter the trustee was seeking amounts approaching dollar_figure million from petitioners on the theory of preferential transfers and fraudulent_conveyances petitioners contended that they held no funds or assets of m l and they also disputed whether the asserted legal theories applied to them a settlement was reached and petitioners paid the bankruptcy_estate dollar_figure dollar_figure in and dollar_figure in respondent's agent monty careswell careswell a certified_public_accountant with a master’s degree in taxation began an examination of m l and related individuals including petitioners initially careswell examined petitioners' involvement with m l and attempted to reconstruct petitioners' income using a check exchange analysis but he found that the payments from m l for jewelry and those for the check exchanges could not be distinguished additionally careswell could not reconcile or verify the gross jewelry sales reported by petitioners careswell concluded that petitioners' records were inadequate and he prepared a bank_deposits reconstruction of petitioners' income careswell performed the following steps in his bank_deposits analysis for petitioners' taxable_year he calculated total deposits of dollar_figure from four different accounts including colorado national bank bank of boulder santa barbara savings and loan and merrill lynch from that amount he subtracted nontaxable deposits of dollar_figure and income reported by petitioners of dollar_figure and he added cash and other income items of dollar_figure to arrive at unexplained deposits not reported of dollar_figure careswell then made a further reduction of dollar_figure representing the transfers from petitioners to m l thereby arriving at dollar_figure of unreported income for careswell did a similar analysis for and determined unreported income of dollar_figure opinion respondent by means of a bank_deposits analysis reconstructed petitioners' income petitioners do not disagree with respondent's bank_deposits mathematics instead petitioners question respondent's use of the bank_deposits analysis over the check spread analysis in addition petitioners argue whether they should have to recognize the portions of the bank_deposits attributable to the check exchange scheme with m l petitioners assert that they were not entitled to any portion of the income attributable to the check exchanges until the resolution of the bankruptcy proceedings in accordingly we must consider whether respondent's use of the bank_deposits method was reasonable and whether petitioners must recognize any portion of the income attributable to the check exchanges in the commissioner may use a method to clearly reflect income if a taxpayer does not maintain adequate_records sec_446 348_us_121 sec_1 b income_tax regs a bank_deposits reconstruction_of_income is one method the commissioner may use to determine income 96_tc_858 affd 959_f2d_16 2d cir the bank_deposits analysis is conducted by examining deposits into an individual's bank account reported income and any nontaxable items are subtracted from total deposits in order to determine unreported income unexplained bank_deposits are prima facie evidence of income where a taxpayer has failed to maintain adequate_records 87_tc_74 the evidence here shows that petitioners' records were inadequate and that there were sources of income petitioners did not report therefore respondent's use of the bank_deposits analysis was justified by the circumstances when using the bank_deposits method the commissioner is not required to show that each deposit or part thereof constitutes income 46_tc_821 or that it came from a likely or particular source 102_tc_632 64_tc_651 affd 566_f2d_2 6th cir the parties stipulated that agent careswell's bank_deposits analysis is correctly computed normally when the commissioner's agents have performed such an analysis taxpayers attempt to show that the bank_deposits analysis is faulty by identifying nontaxable deposits by stipulating to the mathematical correctness of respondent's bank_deposits analysis petitioners are left with the option of either showing a method that more correctly reflects income or explaining why particular deposits are nontaxable petitioners argue that a check exchange analysis rather than a bank_deposits analysis should be used to determine petitioners' taxable_income petitioners however do not precisely explain how the bank_deposits analysis should be adjusted to account for their theory in particular they do not account for the possibility that other likely and demonstrated sources of unreported income may be more accurately reflected by the bank_deposits analysis it is petitioners' obligation to show that particular deposits or amounts should be subtracted from the deposits computed by respondent 94_tc_654 this petitioners have not done petitioners contend that we should rely on a modified version of the bank_deposits analysis that was performed by agent careswell careswell prepared a check spread to analyze petitioners' check exchange involvement with m l careswell was unable to reconcile petitioners' deposits with their records and found that the records were inadequate therefore careswell turned to a bank_deposits analysis to reconstruct petitioners' income from all sources including the involvement with m l and the jewelry business using the bank_deposits analysis careswell calculated total deposits of dollar_figure and subtracted nontaxable deposits of dollar_figure and the income reported by petitioners of dollar_figure to that amount he added cash and other income items of dollar_figure to arrive at taxable deposits not reported of dollar_figure careswell then made a further reduction of dollar_figure representing petitioners' payments and transfers to m l under the check kiting scheme this resulted in net unexplained bank_deposits of dollar_figure for the dollar_figure amount by which careswell reduced the unexplained bank_deposits was determined from his check spread analysis of check exchanges with m l careswell's analysis reflects dollar_figure remitted by m l to petitioners and dollar_figure remitted by petitioners to m l for a net excess to petitioners of dollar_figure for petitioners argue that their unreported taxable_income should be determined using the net difference from the check spread analysis reduced for certain adjustments asserted by petitioners first petitioners assert that careswell's analysis overstates the net difference by approximately dollar_figure in part the difference between careswell's analysis and petitioners' is that careswell analyzed the check exchanges on an annualized basis and petitioners' analysis is for a continuum beginning date through date petitioners then further reduced the net excess from the check exchanges by amounts of alleged jewelry sales to m l in the approximate amounts of dollar_figure for and dollar_figure for in addition petitioners deducted the dollar_figure settlement paid_by them to the bankruptcy trustee in and by ignoring annual accounting principles and by means of the other reductions from careswell's analysis petitioners attempt to reduce the amount of the net difference between m l's and their check payments to approximately dollar_figure as opposed to the dollar_figure developed in careswell's check exchange analysis respondent contends that the reductions proposed by petitioners are improper for example some of petitioners' reductions are based on the presumption that careswell included in his check exchange analysis amounts that should have been attributed to jewelry sales from petitioners to m l respondent contends that petitioners' financial records were inadequate to permit accurate delineation between jewelry sales and m l check exchanges in that regard it cannot be determined whether any of those jewelry sales occurred and or were included in part or whole in the sales reported on petitioners' return because respondent has given credit for the sales petitioners reported the reductions proposed by petitioners may be duplications since petitioners have failed to distinguish adequately between the jewelry sales and m l check exchanges respondent's determination stands we also note that petitioners have not shown how their adjustments to careswell's check exchange analysis can be integrated with the bank_deposits analysis in addition petitioners have not shown that the check exchange analysis performed by careswell and or the modified version advanced by petitioners would more accurately reflect income than the bank_deposits method used by respondent the record reflects more than one potential source of unreported income and the check exchange analysis would only partially address that aspect whereas the bank_deposits analysis would include all deposited and identified income from all sources petitioners’ final argument is an attempt to attack indirectly the bank_deposits analysis by arguing that any income from the check exchanges was either not known or not reportable until after the taxable_year relying on the includability rule_of sec_451 and case sec_4 addressing whether there is a some of the cases cited by petitioners include 259_f2d_379 5th cir affg 27_tc_399 115_f2d_167 continued fixed or unconditional right to receive income petitioners argue that they were not required to report any income they may have had from the check exchanges until the matter was finally resolved during in the bankruptcy proceeding petitioners' argument is premised on their contention that the check exchanges represent the heart of respondent's bank_deposits analysis and that the analysis would be defective if any income from the exchanges were not taxable for respondent argues that under the claim_of_right_doctrine petitioners should report the excess of m l payments over their payments to m l we agree with respondent the principle of the doctrine is explained in the following quotation from 345_us_278 not infrequently an adverse claimant will_contest the right of the recipient to retain money or property either in the year of receipt or subsequently in 286_us_417 we considered whether such uncertainty would result in an amount otherwise includible in income being deferred as reportable income beyond the annual period in which received that decision established the claim_of_right_doctrine now deeply rooted in the federal tax system the usual statement of the rule is that by mr justice brandeis in the north american oil opinion if a taxpayer receives earnings under a claim of right and without restriction as to its disposition he has received income which he is required to report even though it may still be claimed that he is not entitled to retain the money and even though he may continued 4th cir 90_f2d_932 9th cir affg 34_bta_677 still be adjudged liable to restore its equivalent u s pincite the phrase claim of right is a term known of old to lawyers there is a claim of right when funds are received and treated by a taxpayer as belonging to him the fact that subsequently the claim is found to be invalid by a court does not change the fact that the claim did exist citation omitted fn refs omitted petitioners on the cash_basis had an excess of receipts over payments for the taxable_year in their exchanges with m l petitioners claimed as their own that excess and did not make any claim in the bankruptcy_estate until additionally they resisted and denied any liability in connection with the trustee's claim against them petitioners were made aware by their bookkeeper that if they were ahead of m l at the close of the taxable_year they were liable for reporting the same as income even though petitioners have argued that they were engaged in the check exchanges with m l as a convenience the record supports our finding that they expected to be and were compensated for assisting m l in maintaining float and for their participation in the kiting scheme after the fact the bankruptcy trustee sought a substantial amount from petitioners and petitioners made a dollar_figure claim against the bankrupt's estate ultimately however petitioners settled the dispute by their payment to the bankruptcy_estate of dollar_figure part in and the remainder in petitioners could have accounted for the exchanges with m l and known the amount they were ahead or behind but they chose not do so and did not require their bookkeeper to do so even though she in the initial stages had done so petitioners are required to report as income the amount of the excess in their check exchanges with m l respondent also determined that petitioners are liable for substantial_understatement penalties under sec_6662 petitioners bear the burden to show they are not liable for the penalty rule a 58_tc_757 sec_6662 imposes the penalty on any portion of an underpayment_of_tax required to be shown on a return if as pertinent here there is any substantial_understatement_of_income_tax sec_6662 a substantial_understatement exists if the amount of the understatement for the taxable_year exceeds the greater of percent of the amount of tax required to be shown on the return or dollar_figure sec_6662 a substantial_understatement may be reduced for any item reported for which there was substantial_authority or for which there was adequate_disclosure of the facts sec_6662 substantial_authority requires a showing that the weight of authorities supporting a taxpayer's position is substantial in relation to those supporting a contrary view 91_tc_686 affd 893_f2d_656 4th cir in addition no penalty will be applied to any portion of an underpayment if there was a reasonable_cause for such portion and the taxpayer acted in good_faith sec_6664 petitioners argue that they should not be liable for the penalty because they held a good_faith belief that the check exchange did not involve income to them the facts of this case belie any claim of good_faith on petitioners’ part their bookkeeper tax_return_preparer advised petitioners that any excess in their favor at the end of the year was taxable_income also petitioners failed to report any of the interest and or broker fees either paid or credited to them by m l finally petitioners did not keep adequate books_and_records and the bank_deposits analysis shows a substantial_understatement of income accordingly we hold that the entire underpayment is subject_to the sec_6662 penalty to reflect the foregoing decision will be entered for respondent
